Order entered January 28, 2021




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-20-00963-CV

    IN RE DAICO SUPPLY COMPANY AND GILBERTO BERCIAN, Relators

              Original Proceeding from the 44th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-19-18216

                                          ORDER
                      Before Justices Pedersen, III, Carlyle, and Garcia

        In this original proceeding, relator challenges an October 22, 20201 order

granting real parties in interest’s motion for a continuance and for a modified

scheduling and pretrial order, to the extent that the court required the third-party

claims to be tried separately from the other claims. That order was signed by the

Honorable Jim Pruitt, who was sitting by assignment from October 22, 2020 to

October 23, 2020, in the 44th Judicial District Court of Dallas County, Texas. That




1
     Although relator’s petition for writ of mandamus refers to an “October 23, 2020” order, the copy of
     the order in the appendix is dated October 22, 2020.
assignment period has concluded, and on January 1, 2021, the presiding judge of

the 44th Judicial District Court was elevated to the Fifth District Court of Appeals.

      Rule 7.2(b) requires this Court to abate this proceeding to allow the

successor judge to reconsider the challenged order. See TEX. R. APP. P. 7.2(b) (“If

the case is an original proceeding under Rule 52, the court must abate the

proceeding to allow the successor to reconsider the original party’s decision.”).

Accordingly, we ABATE this original proceeding pursuant to rule 7.2(b) of the

Texas Rules of Appellate Procedure. This case is removed from the Court’s active

docket until further order of this Court, to allow the successor judge, once

appointed, to reconsider the challenged order granting real parties in interest’s

motion for continuance and for a modified scheduling and pretrial order, to the

extent that it required the third-party claims to be tried separately. We further

ORDER the parties to file a status report with this Court within ten days of any

ruling by the successor judge required by Rule 7.2(b).



                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE